       Case 1:21-cv-00670-KWR-KBM Document 7 Filed 09/07/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

MATTHEW WIGGINS,

       Plaintiff,

v.                                                                 No. 1:21-cv-00670-KWR-KBM

T. HATCH, et al,

       Defendants.


                     ORDER DENYING IN FORMA PAUPERIS RELIEF

       THIS MATTER is before the Court on Plaintiff’s Motion to Proceed in Forma Pauperis

(Doc. 4, supplemented by Doc. 6). He seeks to prosecute his Prisoner Civil Rights Complaint

without prepaying the $402 filing fee. The Court may only grant such relief where an inmate’s

“affidavit [and] … statement of … assets [demonstrates] that the [inmate] is unable to pay such

fees or give security therefor.” 28 U.S.C. § 1915(a)(1). Plaintiff’s financial statement reflects he

has $1,070.97 in his inmate spending account. (Doc. 6 at 4). The Court will therefore deny the

Motion. If Plaintiff wishes to prosecute this action, he must prepay the $402 filing fee within

thirty (30) days of entry of this Order. The failure to timely comply will result in the dismissal of

this action without prejudice.

       IT IS ORDERED that Plaintiff’s Motion to Proceed in Forma Pauperis (Doc. 4,

supplemented by Doc. 6) is DENIED; and Plaintiff shall prepay the $402 filing fee within thirty

(30) days from entry of this Order.

       IT IS SO ORDERED.
Case 1:21-cv-00670-KWR-KBM Document 7 Filed 09/07/21 Page 2 of 2



                                   __________________________________
                                   KEA W. RIGGS
                                   UNITED STATES DISTRICT JUDGE




                               2
